 



AMENDMENT NO. 1 TO SECURED CONVERTIBLE DEBENTURE

 

This Amendment No. 1 to Secured Convertible Debenture (this “Amendment”) is
entered into effective as of April 20, 2018 (“Effective Date”), between CIRTRAN
CORPORATION, a Nevada corporation (the “Company”), and TEKFINE, LLC, a Utah
limited liability company (the “Holder”), and amends that certain Secured
Convertible Debenture (“Debenture”) with an issuance date of April 20, 2017.

 

Recital

 

The Company and Holder desire to amend the Debenture to extend its Maturity Date
to October 20, 2018, on the terms and conditions set forth herein. Capitalized
terms used in but not defined in this Amendment have the meanings given them in
the Debenture.

 

Agreement

 

NOW, THEREFORE, in consideration of the foregoing recital (which is incorporated
herein by this reference) and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged and confirmed, the parties
agree as follows:

 

1. Amendment to Debenture. On the Effective Date, the Debenture is hereby
amended to extend the Maturity Date by six months to October 20, 2018.

 

2. General.

 

(a) Except as amended hereby, the Debenture will continue in full force and
effect in accordance with its terms. Reference to this Amendment need not be
made in the Debenture or any other instrument or document executed in connection
therewith; any reference in any of such items to the Debenture is sufficient to
refer to the Debenture as amended.

 

(b) This Amendment will be governed by and construed under and in accordance
with the laws of the state of Nevada, without regard to the principles of
conflicts of law.

 

(c) This Amendment may be executed in any duplicate counterparts (and any
counterpart may be executed by original, portable document format (pdf), or
facsimile signature), each of which when executed and delivered will be deemed
an original, but both of which will constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
Effective Date.

 

CIRTRAN CORPORATION   TEKFINE, LLC       By:                       By: /s/ Greg
Kofford Name:     Name: Greg Kofford Title:     Title: Manager

 





   

 

 

